EXHIBIT 10(B)

NORTH CAROLINA

MECKLENBURG COUNTY

SECOND AMENDMENT TO LEASE AGREEMENT

            THIS SECOND AMENDMENT TO LEASE AGREEMENT made this 1st day of May,
2002, effective as of January 1, 2002, by and between THE SPEIZMAN LLC, a North
Carolina limited liability company (“Lessor”) and SPEIZMAN INDUSTRIES, INC., a
North Carolina corporation (“Lessee”);

            WHEREAS, Lessor and Lessee have heretofore entered into that certain
Lease Agreement dated effective as of December 1, 1999 and amended effective
June 1, 2000 (“Lease”); and

            WHEREAS, Lessor and Lessee are desirous of amending the Lease.

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties do hereby agree to
amend the Lease as follows:

            Paragraph 3 of the Lease is deleted and replaced with the following:

            3.         RENT.  Lessee shall pay to Lessor as rental for the
Premises the sum of Sixty-six thousand six hundred and sixty seven ($66,667.00)
Dollars per month, payable on or before the fifth (5th) day of each calendar
month during the term thereof.  To the extent the first or last month of the
term of this Lease is less than a full calendar month, rental for such month
shall be prorated on a daily basis.  Provided, however, that the monthly rental
payable hereunder shall be increased (but not decreased) each May 1, commencing
May 2003, by any change in the Consumer Price Index, Urban Wage Earners and
Clerical Workers (CPI-W, 1982-84=100) (“Index”) by multiplying the then in
effect monthly rental by the increase in value of said Index for the 12-month
period prior to the then present May 1.  Provided, further, however, that in no
event shall any single increase in monthly rental hereunder be greater than
2.5%.  In the event that the Index ceases to be published, there shall be
substituted for the Index the measure published by the U.S. Department of Labor
which most nearly approximates the Index.

            (a)        Provided, however, that from and after August 1, 2003,
upon written notice of Lessor given to Lessee at least ten (10) days prior to
the due date for Rent, the Monthly Rent shall be restored to Ninety-Thousand
One-Hundred Twenty-Nine and 47/100 Dollars ($90,129.47).

            Except as modified herein, the Lease remains enforceable according
to its tenor as set forth therein.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this agreement pursuant to
authority duly given.

                                                            LESSOR:

                                                            THE SPEIZMAN LLC

                                                            /s/ Robert S.
Speizman                         (SEAL)
                                                            Robert S. Speizman,
Manager

                                                           

                                                            LESSEE:

                                                            SPEIZMAN INDUSTRIES,
INC.

                                                            By:/s/ Robert S.
Speizman                    (SEAL)
                                                                 Robert S.
Speizman, President

NORTH CAROLINA

MECKLENBURG COUNTY

            I, a Notary Public for said County and State, do hereby certify that
Robert S. Speizman personally appeared before me this day and acknowledged that
he is the Manager of The Speizman LLC, a North Carolina limited liability
company, and further acknowledged the due execution of this instrument on behalf
of and as the authorized act and deed of such limited liability company.

            Witness my hand and official stamp or seal, this the        1st day
of May, 2002.

                                                                        /s/ L.
Gail Gormly                              
                                                                                               
Notary Public

My commission expires: 11-11-2005

2

--------------------------------------------------------------------------------

 

NORTH CAROLINA

MECKLENBURG COUNTY

            I, a Notary Public for said County and State, do hereby certify that
Robert S. Speizman personally came before me this day and acknowledged that he
is the President of Speizman Industries, Inc. and that by authority duly given
and as the act of the corporation, the foregoing instrument was signed in its
name by authority duly given.

              Witness my hand and official stamp or seal, this the 1st day of
May, 2002.

                                                                        /s/ L.
Gail Gormly                              
                                                                                               
Notary Public

My commission expires:11-11-2005

3